Barnes, J.
Walter R. Beddeo has prosecuted error from the district court for Harlan county in a case wherein he was convicted of the crime of assault and battery. One of his assignments is that the court erred in giving the eighth paragraph of his instructions to the jury. An examination of the record discloses that the instruction complained of is a literal copy of the one on which our reversal of Holmes v. State, ante, p. 506, was predicated, and therefore the judgment herein complained of is reversed and the cause is remanded for further proceedings.
Reversed.